                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT

                                   9                                       NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11        TONI V. BROWN,                                      Case No. 18-cv-06957-LB
                                  12                          Plaintiff,
Northern District of California
 United States District Court




                                                                                                ORDER GRANTING PLAINTIFF’S
                                  13                   v.                                       MOTION FOR SUMMARY
                                                                                                JUDGMENT
                                  14        ANDREW SAUL,1
                                                                                                Re: ECF No. 22
                                  15                          Defendant.

                                  16

                                  17
                                                                                   INTRODUCTION
                                  18
                                                 Plaintiff Toni Brown seeks judicial review of a final decision by the Commissioner of the
                                  19
                                       Social Security Administration denying her claim for social-security disability insurance (“SSDI”)
                                  20
                                       benefits under Title II of the Social Security Act (“SSA”).2 The plaintiff moved for summary
                                  21
                                       judgment.3 The Commissioner opposed the motion and filed a cross-motion for summary
                                  22

                                  23

                                  24
                                       1
                                        Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
                                  25   pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (action survives regardless of any
                                       change in the person occupying the office of Commissioner of Social Security).
                                  26   2
                                        Motion for Summary Judgment (“Mot.”) – ECF No. 22. Citations refer to material in the Electronic
                                  27   Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       3
                                           Id.
                                  28

                                       ORDER – No. 18-cv-06957-LB
                                   1   judgment.4 Under Civil Local Rule 16–5, the matter is submitted for decision by this court without

                                   2   oral argument.

                                   3         The court grants the plaintiff’s motion, denies the Commissioner’s motions, and remands for

                                   4   further proceedings.

                                   5                                                STATEMENT

                                   6   1. Procedural History

                                   7         On March 31, 2015, the plaintiff, then age 56, filed a claim for SSDI benefits under Title II of

                                   8   the SSA.5 The plaintiff alleged post-traumatic stress disorder (“PTSD”) and a torn ligament in her

                                   9   right ankle.6 The Commissioner denied the plaintiff’s SSDI claim initially and on reconsideration.7

                                  10   The plaintiff timely requested a hearing.8

                                  11         On May 30, 2017 an Administrative Law Judge (the “ALJ”) held a hearing and heard

                                  12   testimony from the plaintiff and a vocational expert (“VE”).9 On October 6, 2017, the ALJ issued
Northern District of California
 United States District Court




                                  13   an unfavorable decision.10 The plaintiff timely appealed the decision to the Appeals Council on

                                  14   November 29, 2017.11 The Appeals Council denied her request for review on September 21,

                                  15   2018.12

                                  16

                                  17

                                  18   4
                                           Cross-Mot. – ECF No. 23.
                                       5
                                  19    AR 94. Administrative Record (“AR”) citations refer to the page numbers in the bottom-right hand
                                       corner of the AR.
                                  20   6
                                        These are the impairments that the plaintiff asserted in her initial Disability Determination
                                       Explanation. AR 94. In the plaintiff’s request for reconsideration, she added back pain, which she
                                  21   alleged started in April 2015. AR 110. The ALJ found that the plaintiff had the following severe
                                       impairments: affective disorders, anxiety disorders, post-traumatic stress disorder, cervical and lumbar
                                  22   degenerative disc disease, history of ankle sprain, and substance abuse disorder. AR 18, 38. The
                                       plaintiff’s motion alleges degenerative disc disease of the cervical and lumbar spine, chronic right-
                                  23   ankle pain, bipolar disorder, PTSD, and depression.” Mot. – ECF No. 22 at 6.
                                       7
                                  24       AR 106, 122 (initial determination); 125, 133 (reconsideration).
                                       8
                                           AR 140–141.
                                  25   9
                                           AR 57–90.
                                  26   10
                                            AR 13, 33.
                                       11
                                  27        AR 186–187.
                                       12
                                            AR 1–6.
                                  28

                                       ORDER – No. 18-cv-06957-LB                           2
                                   1         On November 16, 2018, the plaintiff timely filed this action for judicial review and

                                   2   subsequently moved for summary judgment on June 13, 2019.13 The Commissioner opposed the

                                   3   motion and filed a cross-motion for summary judgment on July 11, 2019.14 The plaintiff filed a

                                   4   reply on August 8, 2019.15 All parties consented to magistrate-judge jurisdiction.16

                                   5

                                   6   2. Medical Records

                                   7               Mental-Health Records

                                   8         The plaintiff submitted the following mental-health records to support her claim for disability:

                                   9   (1) notes from CURA, a residential-drug-rehabilitation clinic where the plaintiff stayed and was

                                  10   treated from August to December 2014;17 (2) records from the Schuman-Liles Clinic where, from

                                  11   December, 2014 to August, 2015, the plaintiff saw psychiatrist, Kermit Johnson, M.D., for

                                  12   anxiety, depression, and PTSD;18 (3) notes from the Portia Belle Hume Center where the plaintiff
Northern District of California
 United States District Court




                                  13   was treated by doctors (including Nithya Narayan, Psy.D., and Nancy Morgan, Ph.D.) and social

                                  14   workers from December 2014 to March 2015;19 (4) notes from the John George Psychiatric

                                  15   Pavilion where the plaintiff was held under a psychiatric hold (or 5150 under the California Health

                                  16   and Safety Code) in January 2015 and was treated for suicidal ideations in 2017;20 notes from

                                  17   Kambiz Sakhai, Psy.D., who treated the plaintiff in weekly psychotherapy sessions from January

                                  18   2016, to at least May 2017, and who filled out a mental-impairment questionnaire for the

                                  19   plaintiff;21 records form Pathways to Wellness, where the plaintiff was treated for, among other

                                  20

                                  21
                                       13
                                            Compl. – ECF No. 1; Mot. – ECF No. 22.
                                  22   14
                                            Cross Mot. – ECF No. 23.
                                  23   15
                                            Reply – ECF No. 26.
                                       16
                                  24        Consent Forms – ECF Nos. 9, 11.
                                       17
                                            AR 316414
                                  25   18
                                            AR 570602.
                                  26   19
                                            AR 452480.
                                       20
                                  27        AR 415451, 815839.
                                       21
                                            AR 658701, 840845.
                                  28

                                       ORDER – No. 18-cv-06957-LB                          3
                                   1   things, depression, PTSD, and bipolar disorder from several doctors from January 2016 to

                                   2   February 2017;22 records from the Bay Area Community Services SAGE Program from February

                                   3   2016 to April 2017, where the plaintiff received counseling from social workers and marriage-

                                   4   family therapists; 23 and a March 2017 psychological examination and medical-source statement

                                   5   from Ute Kollath, Ph.D..24

                                   6               Physical-Health Records

                                   7         The plaintiff submitted the following physical-health records to support her claim for

                                   8   disability: (1) treatment notes from the Highland Hospital Emergency Department for pain she had

                                   9   in her right hand and right ankle in August 2014;25 (2) notes from her primary-care physician,

                                  10   Mythri Gollapalle, M.D., at Tri-City Health, from September 2014, to February 2017;26 (3) 2014

                                  11   records from Mission Peak Orthopedics where the plaintiff was treated for pain in her right

                                  12   ankle;27 (4) notes from Nguyen Chiropractic where the plaintiff was treated for back pain resulting
Northern District of California
 United States District Court




                                  13   from a car accident from May 2015 to August 2015 by Linh Nguyen, M.D.;28 and a March 2017

                                  14   physical examination and medical-source statement from Eugene McMillan, M.D..29

                                  15

                                  16   3. Administrative Proceedings

                                  17               Disability Determination Explanations

                                  18         During the administrative process, non-examining doctors generated two disability-

                                  19   determination explanations (“DDE”), one on July 25, 2015, for the plaintiff’s initial application,

                                  20   and another October 8, 2015, for the reconsideration level.

                                  21

                                  22   22
                                            AR 620646.
                                  23   23
                                            AR 702778.
                                       24
                                  24        AR 612–619.
                                       25
                                            AR 317–322.
                                  25   26
                                            AR 481569, 779802.
                                  26   27
                                            AR 302315.
                                       28
                                  27        AR 846870.
                                       29
                                            AR 603611.
                                  28

                                       ORDER – No. 18-cv-06957-LB                         4
                                   1         At the initial level, the plaintiff was found to have affective disorders, anxiety disorders, and

                                   2   “Drugs, Substance Addiction Disorders” which were severe, and spine disorders, which were non-

                                   3   severe.30 Hillary Weiss, Ph.D., developed a mental residual-functioning capacity (“RFC”)

                                   4   determining that the plaintiff was moderately limited in her abilities to carry out detailed

                                   5   instructions, maintain attention and concentration for extended periods, complete a normal

                                   6   workday and workweek without interruptions from psychologically based symptoms, perform at a

                                   7   consistent pace without an unreasonable number and length of rest periods, interact appropriately

                                   8   with the general public, get along with coworkers or peers without distracting them or exhibiting

                                   9   behavioral extremes, and respond appropriately to changes in the work setting.31 Dr. Weis

                                  10   determined that the plaintiff was not significantly limited in any other area.32 Based on these

                                  11   findings, Alan Coleman, M.D., determined the plaintiff was not disabled.33

                                  12         On reconsideration, JoAnne Coyle, Ph.D., had the same mental RFC findings as Dr. Weiss,
Northern District of California
 United States District Court




                                  13   except she determined that the plaintiff was moderately limited in her ability to understand and

                                  14   remember detailed instructions, accept instructions and respond appropriately to criticism from

                                  15   supervisors and set realistic goals or make plans independently of others.34 She also found that the

                                  16   plaintiff was “not disabled.”35

                                  17               Administrative Hearing

                                  18         On May 30, 2017, the ALJ held a hearing at which the plaintiff and a vocational expert

                                  19   testified.36

                                  20

                                  21

                                  22

                                  23   30
                                            AR 101.
                                       31
                                  24        AR 104–105.
                                       32
                                            Id.
                                  25   33
                                            AR 106107.
                                  26   34
                                            AR 120–121.
                                       35
                                  27        AR 123.
                                       36
                                            AR 52–92.
                                  28

                                       ORDER – No. 18-cv-06957-LB                           5
                                   1                     Plaintiff’s Testimony

                                   2         The plaintiff said she worked for Wells Fargo for two years, until Wells Fargo fired her (about

                                   3   thirty years ago).37 Thereafter, she worked as an escort (as a sex-worker) but has not engaged in

                                   4   prostitution since entering CURA in 2014.38

                                   5         The plaintiff stated she was in a car accident that exacerbated her back and neck problems and

                                   6   revealed arthritis was in 90% of her back.39 She had “a hard time lifting things, turning [her] neck,

                                   7   and [she’s] in pain most of the time.”40 The heaviest thing she could carry was “two or three

                                   8   pounds.”41 Her neck pain felt “really sharp and it’s like somebody pulling your hair.”42 The pain in

                                   9   her back was “dull, aching pain.”43 The pain limited her, she “can’t think straight….”44 She cannot

                                  10   “go [thirty] minutes after waking up without taking a pain pill” and had a torn ligament in her

                                  11   ankle; an orthopedic surgeon gave her a hydraulic boot but it was not working.45 She was taking

                                  12   “five psych meds and three pain killers an [she was] losing the lining in [her] stomach.”46 She said
Northern District of California
 United States District Court




                                  13   that her “neck [was] getting worse” and was going to look into physical therapy.47

                                  14         The plaintiff said many of her issues stemmed from being a victim of child molestation and

                                  15   being abused by her adoptive parents.48 While she was a sex worker, she took crack cocaine to

                                  16   help her “get through a few clients” and began to use more and more.49 Her clients Tried to kill her

                                  17

                                  18
                                       37
                                            AR 59–60.
                                  19   38
                                            AR 71.
                                  20   39
                                            AR 61.
                                       40
                                  21        Id.
                                       41
                                            AR 81.
                                  22   42
                                            AR 80.
                                  23   43
                                            AR 81.
                                       44
                                  24        Id.
                                       45
                                            AR 62, 64.
                                  25   46
                                            AR 64.
                                  26   47
                                            AR 68–69.
                                       48
                                  27        AR 62, 68.
                                       49
                                            AR 63.
                                  28

                                       ORDER – No. 18-cv-06957-LB                         6
                                   1   two or three times, held a gun to her head, robbed her, beat her up, and thrown her out of cars.50

                                   2   She was being treated for PTSD and bipolar disorder. 51 She had a lot of nightmares, could not

                                   3   concentrate well, and tried to kill herself twice.52 She had been sober for eighteen to nineteen

                                   4   months and attended NA meetings.53 Her prior “brushes with the law” was for “petty stuff; petty

                                   5   theft. Nothing big.”54

                                   6         On an ordinary day, the plaintiff wakes up and takes her pain medication and her “psych” pills

                                   7   at night; the medications kept her “comatose” and made it hard to “do too much of anything.”55

                                   8   She “can’t really help with a lot of stuff around the house anymore.”56 She wrote in her journal,

                                   9   watched a lot of TV, talked to her aunt, talked to her sponsor, and went to meetings.57 Her “back

                                  10   hurt[] all the time” and the “medicine’s not working as well as it used to;” she was “building up a

                                  11   resistance.”58 The plaintiff saw a therapist once a week, a psychiatrist once a month, and her

                                  12   primary-care physician every two weeks.59 She went to the grocery store once or twice a month.60
Northern District of California
 United States District Court




                                  13   When she tried to carry her laundry basket, “pain shot up her back….”61

                                  14         The plaintiff went to “the Box program” for therapy.62 She no longer socialized because she

                                  15   had “no friends really,” she had a family, her sponsor was her friend, and she had difficulty

                                  16   trusting people.63 When she felt anxious — which was “[a]ll the time, … six out of seven days a

                                  17
                                       50
                                  18        Id.
                                       51
                                            Id.
                                  19   52
                                            Id.
                                  20   53
                                            AR 6566.
                                       54
                                  21        AR 66.
                                       55
                                            AR 70.
                                  22   56
                                            AR 69–70.
                                  23   57
                                            AR 70.
                                       58
                                  24        Id.
                                       59
                                            AR 71.
                                  25   60
                                            AR 70, 72.
                                  26   61
                                            AR 72.
                                       62
                                  27        AR 73.
                                       63
                                            Id.
                                  28

                                       ORDER – No. 18-cv-06957-LB                        7
                                   1   week” — she would “go under the covers” and “lay down and pray she would go to sleep[.]”64

                                   2   The plaintiff missed appointments, did not want to deal with the public, had nightmares three

                                   3   times a week, woke up in the middle of the night, and took hours-long naps every day due to her

                                   4   anxiety.65 She was building a resistance to the medication she took for her nightmares.66 The

                                   5   plaintiff experienced depression and felt irritable or angry every day and had trouble concentrating

                                   6   and focusing.67 She needed reminders to take her medication and pick up refills.68

                                   7         After she stopped using crack, “[e]verything got worse. [Her] outlook got better until [she]

                                   8   started having all the problems and getting help for different things and then started going

                                   9   downhill.”69

                                  10                 Vocational Expert Testimony

                                  11         The VE said that the plaintiff had “no legitimate or legal past work.”70

                                  12         The VE testified that a hypothetical person of the plaintiff’s age and education — who was
Northern District of California
 United States District Court




                                  13   limited to standing for four hours, walking for two hours, operating foot controls with her right

                                  14   foot and left foot occasionally, climbing ramps and stairs occasional but never ladders, ropes or

                                  15   scaffolds, and could not work at unprotected heights — could work as a linen attendant (DOT

                                  16   222387010), senior industrial (DOT 381687018), and a ticket taker (DOT 344667010).71 The VE

                                  17   said there were no jobs in the national economy for a second hypothetical individual, who was the

                                  18   same as the first, but would be “absent one day per month” and “late for work two days per

                                  19

                                  20

                                  21

                                  22   64
                                            AR 74.
                                  23   65
                                            AR 73.
                                       66
                                  24        AR 74–76.
                                       67
                                            AR 77−79.
                                  25   68
                                            AR 80.
                                  26   69
                                            AR 81–82.
                                       70
                                  27        AR 85.
                                       71
                                            AR 85−86.
                                  28

                                       ORDER – No. 18-cv-06957-LB                          8
                                   1   month” by thirty minutes on an unscheduled basis” because the individual would “get laid off or

                                   2   let go or fired.”72

                                   3         The plaintiff’s attorney asked the VE a hypothetical that assumed the plaintiff’s age and

                                   4   education and a long list of limitations.73 The VE could not take the entire list of limitations as a

                                   5   whole into consideration, but responded that the following limitations, taken individually, would

                                   6   preclude an individual from work: being absent four times a month, being off task consistently 30

                                   7   percent of the day, responding to requests, suggestions, criticisms from supervisors if they had a

                                   8   hard time or an outburst more than twenty percent of the time, and adapting to changes.74

                                   9                 Administrative Findings

                                  10         The ALJ followed the five-step sequential evaluation process to determine whether the

                                  11   plaintiff was disabled and concluded she was not.75

                                  12         At step one, the ALJ found that that the plaintiff had not engaged in substantial gainful activity
Northern District of California
 United States District Court




                                  13   since her application date of March 31, 2015.76

                                  14         At step two, the ALJ found that the plaintiff had the following severe impairments: “Affective

                                  15   Disorders; Anxiety Disorder; Post-Traumatic Stress Disorder (PTSD); Cervical and Lumbar

                                  16   Degenerative Disc Disease; History of Ankle Sprain; and Substance Abuse Disorder[.]”77

                                  17         At step three, the ALJ found that the plaintiff had an impairment or combination of

                                  18   impairments that met or medically equaled the severity of a listed impairment.78 Specifically, the

                                  19   “paragraph A” criteria were satisfied because her mental impairments, including the substance use

                                  20   disorders, met the listings 12.04 affective disorder, 12.06 anxiety related disorders, and 12.15

                                  21

                                  22

                                  23   72
                                            AR 86−87.
                                       73
                                  24        AR 88.
                                       74
                                            AR 89–90.
                                  25   75
                                            AR 13–28, 33–49.
                                  26   76
                                            AR 18, 38.
                                       77
                                  27        Id.
                                       78
                                            AR 19, 39.
                                  28

                                       ORDER – No. 18-cv-06957-LB                          9
                                   1   trauma- and stressor-related disorders.79 The plaintiff satisfied “paragraph B” criteria because the

                                   2   plaintiff’s mental impairments cause at least two “marked” limitations or one “marked”

                                   3   limitation.80 The ALJ found that she had a marked limitation in (1) understanding, remembering,

                                   4   and applying information; (2) in interacting with others; in concentrating, persisting, or

                                   5   maintaining pace; and (3) in managing herself.81 When the plaintiff was under the influence of

                                   6   substances, she had “marked limitations in all areas of mental functioning.”82

                                   7         The ALJ found that if the plaintiff stopped using illicit substances, the remaining limitations

                                   8   would cause more than a minimal impact on her ability to perform basic work activities; therefore,

                                   9   she would continue to have a severe impairment or combination of impairments.83 The ALJ stated

                                  10   that the plaintiff’s “mental condition significantly improved following medication management

                                  11   and abstinence from drugs,” but “even during periods of sustained sobriety, the claimant continued

                                  12   to be treated for affective and PTSD related symptoms,” and “there is no evidence that the
Northern District of California
 United States District Court




                                  13   claimant’s physical impairments are neither caused nor exacerbated by her substance use, and they

                                  14   remain at the same level of severity.”84

                                  15         The ALJ held that if the plaintiff stopped using illicit substances, the remaining impairments or

                                  16   combination of impairments would not meet or medically equal any of the impairments in the

                                  17   “paragraph B” criteria.85 For the plaintiff’s physical impairments, there was insufficient evidence

                                  18   to satisfy the pertinent requirements under 1.02 (major dysfunction of a joint(s)) and 1.04

                                  19   (disorders of the spine).86 The plaintiff did not have the “manipulative restrictions to meet listing

                                  20

                                  21

                                  22   79
                                            Id.
                                  23   80
                                            Id.
                                       81
                                  24        Id.
                                       82
                                            Id.
                                  25   83
                                            AR 20, 40.
                                  26   84
                                            Id.
                                       85
                                  27        Id.
                                       86
                                            Id.
                                  28

                                       ORDER – No. 18-cv-06957-LB                          10
                                   1   level severity” and would “not result in an extreme limitation of the ability to walk.”87 For the

                                   2   plaintiff’s mental impairments, there was insufficient evidence to satisfy the pertinent

                                   3   requirements under 12.04 (depressive, bipolar, and related disorders), 12.06 (anxiety and

                                   4   obsessive-compulsive disorders), or 12.15 (trauma- and stressor-related disorders).88 The plaintiff

                                   5   would have moderate limitations in understanding, remembering, or applying information and

                                   6   concentrating, persisting, or maintaining pace and mild limitations in interacting with others and

                                   7   adapting or managing oneself. 89

                                   8         The ALJ also found that the “paragraph C” criteria would not be satisfied.90 The plaintiff

                                   9   showed adequate mental functioning “outside inpatient treatment/hospitalization adjusted to

                                  10   various life stressors, and with medication compliance” and that “no State agency psychological

                                  11   consultant concluded that a mental listing is medically equaled if the claimant stopped the

                                  12   substance use.”91
Northern District of California
 United States District Court




                                  13         At step four, the ALJ determined that the plaintiff had the residual-functional capacity

                                  14   (“RFC”) to perform a medium range of work at all exertional levels limited to simple, routine, and

                                  15   repetitive tasks if she stopped the substance use.92

                                  16         At step five, the ALJ found that the plaintiff had no past relevant work to examine and so

                                  17   transferability of job skills was not relevant.93 The plaintiff was defined as an individual of

                                  18   advanced age on the date the application was filed.94 She had a high-school education and can

                                  19   communicate in English.95 Considering the plaintiff’s RFC, age, education, and work experience

                                  20

                                  21
                                       87
                                            Id.
                                  22   88
                                            Id.
                                  23   89
                                            AR 20–21, 40–41.
                                       90
                                  24        AR 22, 42.
                                       91
                                            Id.
                                  25   92
                                            Id.
                                  26   93
                                            AR 27, 47.
                                       94
                                  27        Id.
                                       95
                                            Id.
                                  28

                                       ORDER – No. 18-cv-06957-LB                         11
                                   1   in conjunction with the Medical-Vocational Guidelines, the ALJ concluded she was “not disabled”

                                   2   under the framework of section 203.14.96 The ALJ concluded that the substance-abuse disorder

                                   3   was a contributing factor material to the determination of disability because the plaintiff would not

                                   4   be disabled if she stopped the substance use, and thus she was not disabled.97

                                   5

                                   6                                        STANDARD OF REVIEW

                                   7         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                   8   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                   9   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  10   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  11   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                  12   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such
Northern District of California
 United States District Court




                                  13   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  14   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  15   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  16   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  17   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  18   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097– 98 (9th Cir. 1999).

                                  19   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  20   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  21

                                  22                                            GOVERNING LAW

                                  23         A claimant is considered disabled if (1) she suffers from a “medically determinable physical or

                                  24   mental impairment which can be expected to result in death or which has lasted or can be expected

                                  25   to last for a continuous period of not less than twelve months,” and (2) the “impairment or

                                  26

                                  27   96
                                            AR 28, 48.
                                  28   97
                                            Id.

                                       ORDER – No. 18-cv-06957-LB                         12
                                   1   impairments are of such severity that [she] is not only unable to do [her] previous work but

                                   2   cannot, considering [her] age, education, and work experience, engage in any other kind of

                                   3   substantial gainful work which exists in the national economy....” 42 U.S.C. § 1382c(a)(3)(A) &

                                   4   (B). The five-step analysis for determining whether a claimant is disabled within the meaning of

                                   5   the Social Security Act is as follows.

                                   6          Step One. Is the claimant presently working in a substantially gainful activity? If so, then
                                              the claimant is “not disabled” and is not entitled to benefits. If the claimant is not working
                                   7          in a substantially gainful activity, then the claimant’s case cannot be resolved at step one,
                                              and the evaluation proceeds to step two. See 20 C.F.R. § 404.1520(a)(4)(i).
                                   8
                                              Step Two. Is the claimant’s impairment (or combination of impairments) severe? If not,
                                   9          the claimant is not disabled. If so, the evaluation proceeds to step three. See 20 C.F.R. §
                                              404.1520(a)(4)(ii).
                                  10
                                              Step Three. Does the impairment “meet or equal” one of a list of specified impairments
                                  11          described in the regulations? If so, the claimant is disabled and is entitled to benefits. If the
                                              claimant’s impairment does not meet or equal one of the impairments listed in the
                                  12          regulations, then the case cannot be resolved at step three, and the evaluation proceeds to
Northern District of California
 United States District Court




                                  13          step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                              Step Four. Considering the claimant’s RFC, is the claimant able to do any work that he or
                                  14          she has done in the past? If so, then the claimant is not disabled and is not entitled to
                                  15          benefits. If the claimant cannot do any work he or she did in the past, then the case cannot
                                              be resolved at step four, and the case proceeds to the fifth and final step. See 20 C.F.R. §
                                  16          404.1520(a)(4)(iv).

                                  17          Step Five. Considering the claimant’s RFC, age, education, and work experience, is the
                                              claimant able to “make an adjustment to other work?” If not, then the claimant is disabled
                                  18          and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is able to do
                                              other work, the Commissioner must establish that there are a significant number of jobs in
                                  19          the national economy that the claimant can do. There are two ways for the Commissioner
                                              to show other jobs in significant numbers in the national economy: (1) by the testimony of
                                  20
                                              a vocational expert or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R.,
                                  21          part 404, subpart P, app. 2.

                                  22   Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520).
                                  23      For steps one through four, the burden of proof is on the claimant. At step five, the burden
                                  24   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419
                                  25   (9th Cir. 1986).
                                  26                                               ANALYSIS
                                  27      The plaintiff contends that the ALJ erred by (1) improperly weighing medical-opinion
                                  28   evidence, (2) finding that her testimony was not credible, (3) improperly assessing the materiality

                                       ORDER – No. 18-cv-06957-LB                        13
                                   1   of drug and alcohol abuse, (4) failing to base the plaintiff’s RFC on substantial evidence; and (5)

                                   2   failing to base his step-five findings on substantial evidence.98

                                   3         For the reasons below, the court grants the plaintiff’s motion for summary judgment, denies

                                   4   the Commissioner’s cross-motion for summary judgment, and remands for further proceedings

                                   5   consistent with this order.

                                   6

                                   7   1. Whether the ALJ Erred in Weighing Medical-Opinion Evidence

                                   8         The plaintiff contends that the ALJ erred by (1) rejecting the opinion of consultative examiner

                                   9   Dr. McMillan, (2) rejecting the opinions of treating psychiatrists Dr. Newsom and Dr. Chopra, (3)

                                  10   rejecting the opinion of treating psychologist Dr. Sakhai, (4) ignoring the opinions of treating

                                  11   clinicians Dr. Johnson, Dr. Narayan, Dr. Morgan, and Dr. Caruso-Maxey, and (5) rejecting the

                                  12   opinions of treating social workers Chika and A’za Williams.99
Northern District of California
 United States District Court




                                  13         The court holds that the ALJ erred in weighing the opinions of Drs. Newsom, Chopra, Sakhai,

                                  14   Narayan, Morgan, and Caruso-Maxey.

                                  15                Legal Standard

                                  16         The ALJ is responsible for “‘resolving conflicts in medical testimony and for resolving

                                  17   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  18   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  19   including each medical opinion in the record, together with the rest of the relevant evidence.

                                  20   20 C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                  21   court must consider the entire record as a whole and may not affirm simply by isolating a specific

                                  22   quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                  23         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                  24   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                  25

                                  26
                                       98
                                  27        Mot. – ECF No. 22 at 13–28.
                                       99
                                            Id. at 13–20.
                                  28

                                       ORDER – No. 18-cv-06957-LB                         14
                                   1   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527).100 Social Security regulations

                                   2   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                   3   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                   4   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                   5   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                   6   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                   7   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                   8         An ALJ, “may disregard the opinion of a treating physician, whether or not controverted.”

                                   9   Andrews, 53 F.3d at 1041. “To reject [the] uncontradicted opinion of a treating or examining

                                  10   doctor, an ALJ must state clear and convincing reasons that are supported by substantial

                                  11   evidence.” Ryan, 528 F.3d at 1198 (alteration in original) (internal quotation marks and citation

                                  12   omitted). By contrast, if the ALJ finds that the opinion of a treating physician is contradicted, a
Northern District of California
 United States District Court




                                  13   reviewing court will require only that the ALJ provide “specific and legitimate reasons supported

                                  14   by substantial evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)

                                  15   (internal quotation marks and citation omitted); see Garrison, 759 F.3d at 1012 (“If a treating or

                                  16   examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it

                                  17   by providing specific and legitimate reasons that are supported by substantial evidence.”) (internal

                                  18   quotation marks and citation omitted). “The opinions of non-treating or non-examining physicians

                                  19   may also serve as substantial evidence when the opinions are consistent with independent clinical

                                  20   findings or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                  21         An ALJ errs when he “rejects a medical opinion or assigns it little weight” without explanation

                                  22   or without explaining why “another medical opinion is more persuasive, or criticiz[es] it with

                                  23   boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d

                                  24   at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the opinion of the

                                  25   treating physician, include the amount of relevant evidence that supports the opinion and the

                                  26

                                  27   100
                                          The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, applies here. See 20
                                  28   C.F.R. § 404.614(a).

                                       ORDER – No. 18-cv-06957-LB                        15
                                   1   quality of the explanation provided[,] the consistency of the medical opinion with the record as a

                                   2   whole[, and] the specialty of the physician providing the opinion....” Orn, 495 F.3d at 631. (citing

                                   3   20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747, 753 (9th Cir.

                                   4   1989) (an ALJ need not agree with everything contained in the medical opinion and can consider

                                   5   some portions less significant than others).

                                   6      “A treating physician’s opinion is not binding on the Commissioner with respect to the

                                   7   existence of an impairment or the ultimate issue of disability.” Alcala v. Colvin, SACV 12–0626

                                   8   AJWW, 2013 WL 1620352, at *5 (C.D. Cal., Apr. 15, 2013) (citing Tonapetyan v. Halter, 242

                                   9   F.3d 1144, 1148 (9th Cir. 2001)). “However, a treating physician’s medical opinion as to the

                                  10   nature and severity of an individual’s impairment is entitled to controlling weight when that

                                  11   opinion is well-supported and not inconsistent with other substantial evidence in the record.” Id.

                                  12   (citing Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001); Holohan v. Massanari, 246
Northern District of California
 United States District Court




                                  13   F.3d 1195, 1202 (9th Cir. 2001)). “Even when not entitled to controlling weight, ‘treating source

                                  14   medical opinions are still entitled to deference and must be weighed’ in light of (1) the length of

                                  15   the treatment relationship; (2) the frequency of examination; (3) the nature and extent of the

                                  16   treatment relationship; (4) the supportability of the diagnosis; (5) consistency with other evidence

                                  17   in the record; and (6) the area of specialization. Id. (quoting Edlund, 253 F.3d at 1157 & n.6).

                                  18      The ALJ must consider the opinions of other “medical sources who are not acceptable medical

                                  19   sources and [the testimony] from nonmedical sources.” 20 C.F.R. § 404.1527(f). The ALJ is

                                  20   required to consider observations by “other sources” as to how an impairment affects a claimant’s

                                  21   ability to work. Id. Nonetheless, an “ALJ may discount [the] testimony” or an opinion “from these

                                  22   other sources if the ALJ gives … germane [reasons] for doing so.” Molina v. Astrue, 674 F.3d

                                  23   1104, 1111 (9th Cir. 2012) (internal quotations and citations omitted). “[A]n opinion from a

                                  24   medical source who is not an acceptable medical source may outweigh the medical opinion of an

                                  25   acceptable medical source[.]” 20 C.F.R. § 404.1527(f)(1). “For example, it may be appropriate to

                                  26   give more weight to the opinion of a medical source who is not an acceptable medical source if he

                                  27   or she has seen the individual more often than the treating source, has provided better supporting

                                  28   evidence and a better explanation for the opinion, and the opinion is more consistent with the

                                       ORDER – No. 18-cv-06957-LB                       16
                                   1   evidence as a whole.” Id.

                                   2               Dr. McMillan

                                   3         Dr. McMillan examined the plaintiff and filled out a medical-source statement opining that the

                                   4   plaintiff was limited to the full range of light-exertional work in March of 2017.101 The ALJ gave

                                   5   little weight to his opinion, and the plaintiff contends this was error.102

                                   6         Dr. McMillan is an examining physician and his opinion is contradicted. Thus, the ALJ was

                                   7   required to give specific and legitimate reasons based on substantial evidence to discount his

                                   8   opinion. Garrison, 759 F.3d at 1012

                                   9         The ALJ gave Dr. McMillan’s opinion little weight because of the following:

                                  10             Dr. McMillan limited the claimant to the full range of light exertion, and able to engage in
                                                 activities that require stooping, kneeling, and crouching for more than one third of a
                                  11             workday.... The undersigned gives little weight to this assessment because her conservative
                                                 yet infrequent treatment for her physical impairments, and her good response to
                                  12
Northern District of California




                                                 chiropractic treatment, show that she is not as limited as alleged or assessed by Dr.
 United States District Court




                                  13             McMillan.103

                                  14   This is a specific and legitimate reason that is supported by substantial evidence.
                                  15          Dr. Nguyen, a chiropractor, treated the plaintiff for neck and back pain between May and
                                  16   August 2015 following her car accident.104 Notes from the plaintiff’s appointments with Dr.
                                  17   Nguyen indicate the plaintiff improved to mostly normal ranges of motion in her back and self-
                                  18   reported 90% improvement on her last appointment. The above reasons the ALJ provided are
                                  19   based on these findings. Because Dr. Nguyen is a treating source, with specialized knowledge,
                                  20   who treated the plaintiff multiple times, her opinion and findings trump those of Dr. McMillan.
                                  21   Holohan, 246 F.3d 1195 (A treating physician’s opinion carries more weight than an examining
                                  22   physician’s.). The ALJ did not err here.
                                  23

                                  24

                                  25   101
                                             AR 603–605.
                                  26   102
                                             AR 45; Mot.  ECF No. 22 at 1416.
                                       103
                                  27         AR 25, 45.
                                       104
                                             AR 851–862, 863–864, 865–866, 867–868.
                                  28

                                       ORDER – No. 18-cv-06957-LB                         17
                                   1               Dr. Newsom and Dr. Chopra

                                   2         Peter Newsom, M.D., and Kapil Chopra, M.D., among others, treated the plaintiff from

                                   3   January 2016 to February 2017 at Pathways to Wellness and diagnosed her with PTSD and bipolar

                                   4   disorder.105 The ALJ gave little weight to their opinions.106 The plaintiff argues this was error.107

                                   5         The opinions of the providers at Pathways to Wellness are contradicted by the non-examining

                                   6   sources of record, and therefore the ALJ was required to provide specific and legitimate reasons

                                   7   based on substantial evidence in the record to reject them. Reddick, 157 F.3d at 725.

                                   8         The ALJ gave little weight to their opinions for the following reason:

                                   9             The claimant was under sustained remission from drug abuse other than marijuana use
                                                 during this period. The undersigned gives overly restrictive and inconsistent with the GAF
                                  10             scores contained in the same treatment notes. The GAF scores[,] ranging between 55 and
                                                 65, indicated only mild and/or moderate limitations in social and occupational functioning
                                  11
                                                 despite the assessed marked/severe functional limitations…. These marked limitations are
                                  12             also inconsistent with the objective findings that consistently document good/fair attention
Northern District of California




                                                 and concentration, and intact immediate, remote and recent memory.108
 United States District Court




                                  13

                                  14         First, the ALJ argues that the assessments were overly restrictive and inconsistent with the

                                  15   GAF scores given to the plaintiff. This reason is not supported by substantial evidence. Dr.

                                  16   Newsom found that the plaintiff had mild restriction of activities of daily living, marked

                                  17   difficulties in maintaining social functioning and relationships and maintaining concentration, and

                                  18   extreme episodes of decomposition and increase of symptoms for extended durations.109 Dr.

                                  19   Chopra noted that the plaintiff was unable to live independently because of hallucinations and

                                  20   limited insight and had a severe difficulty with socialization and medication compliance due to

                                  21   missing medication appointments.110 The court does not find that these are overly restrictive

                                  22   findings. Although both doctors gave the plaintiff GAF scores ranging from 55 to 65,111 which

                                  23
                                       105
                                             AR 624–646.
                                  24   106
                                             AR 21, 41.
                                  25   107
                                             Mot.  ECF No. 22 at 1617.
                                       108
                                  26         AR 21, 41.
                                       109
                                             AR 628.
                                  27   110
                                             AR 644.
                                  28   111
                                             See AR 628–629, 634, 636, 642.

                                       ORDER – No. 18-cv-06957-LB                         18
                                   1   conflict somewhat with their findings, the plaintiff argues persuasively that those GAF scores, by

                                   2   themselves, are not sufficient grounds to discount the treating doctors’ findings. See Macias v.

                                   3   Colvin, No. 1:15-cv-00107-SKO, WL 1224067 at *8 (E.D. Cal. Mar. 29, 2016) (“Although the

                                   4   ALJ is to weigh the medical evidence and interpret it, … he or she is not empowered to

                                   5   independently assess clinical findings and reject multiple medical opinions based on the ALJ’s

                                   6   own independent interpretation of unexplained GAF scores[.]”) (citing Tackett, 180 F.3d at

                                   7   110302) (internal citations omitted). This reason was not based on substantial evidence.

                                   8         The ALJ’s contentions — that the marked findings from the providers at Pathways to Wellness

                                   9   are “inconsistent with the objective findings that consistently document good/fair attention and

                                  10   concentration, and intact immediate, remote and recent memory” — lack the specificity required.

                                  11   See Williams v. Astrue, No. ED CV 08-549-PLA, 2010 WL 431432, at *6 (C.D. Cal. Feb 1, 2010)

                                  12   (“[T]o the extent that the ALJ determined that Dr. Porcelli’s October 2004 opinion was
Northern District of California
 United States District Court




                                  13   inconsistent with the objective evidence that was an inadequate reason to reject Dr. Porcelli’s

                                  14   findings as it fails to reach the level of specificity required for rejecting and opinion of a treating

                                  15   physician”) (citing Embrey v. Bowen, 849 F.2d 418, 421–23 (9th Cir.1988). Furthermore, the ALJ

                                  16   does not point to such specific findings of good attention, concentration, or memory in the record;

                                  17   he referred to them only generally. This is not a specific or legitimate reason supported by

                                  18   substantial evidence.

                                  19         The court finds the ALJ erred by weighing the opinions of the treating doctors at Pathways to

                                  20   Wellness.

                                  21               Dr. Sakhai

                                  22         Dr. Sakhai, a psychologist, treated the plaintiff for, among other things, PTSD, depression, and

                                  23   anxiety, in weekly psychotherapy sessions from January 2016 to February 2017, and he wrote a

                                  24   medical-source statement.112 The ALJ accorded his opinions little weight, and the plaintiff

                                  25   contends that this was error.113

                                  26

                                  27   112
                                             AR 659–701.
                                  28   113
                                             AR 21, 41; Mot.  ECF No. 22 at 1719.

                                       ORDER – No. 18-cv-06957-LB                         19
                                   1         Dr. Sakhai is a treating source, and his opinions are contradicted. Thus, the ALJ was required

                                   2   to provide specific and legitimate reasons based on substantial evidence in the record to discount

                                   3   his opinions. Reddick, 157 F.3d at 725.

                                   4         The ALJ provided the following reasons to accord Dr. Sakhai little weight:

                                   5             Kambiz Sakhai, Psy.D., another treating psychiatrist, indicated mostly marked limitations
                                                 in understanding, remembering, and applying information; in interacting with others;
                                   6             adapting and managing oneself, and ability to have only marginal adjustment in daily life
                                                 (Exhibits 16F). This assessment indicating listing level severity is given little weight
                                   7
                                                 because it is inconsistent with the claimant’s treatment notes following her sustained
                                   8             sobriety from substances other than marijuana. First, Dr. Sakhai provided his assessment
                                                 on a check-box form with no explanation for the severity of these limitations or any
                                   9             evidence of correlated objective findings that would support the degree of these
                                                 limitations. Second, looking at his treatment notes, other than the initial mental status
                                  10             evaluation, he did not provide subsequent objective evaluations to assess her improved
                                  11             condition, even though he noted after most sessions that she expressed satisfaction with
                                                 therapy and had improved symptoms.114
                                  12
Northern District of California
 United States District Court




                                  13   These reasons were not specific, legitimate, or supported by substantial evidence.

                                  14         First, the ALJ cannot conclude that Dr. Sakhai’s opinions are inconsistent with the plaintiff’s

                                  15   treatment notes after her sobriety without identifying the inconsistencies and without referencing

                                  16   specific pieces of evidence (e.g. a particular medical-source statement or findings from an

                                  17   examination). In Belanger v. Berryhill, the Ninth Circuit found that it was error for an ALJ to

                                  18   reject the opinion of a treating physician because it was purportedly “inconsistent with the record

                                  19   as a whole,” and it “appeared to be based on [the plaintiff’s] subjective reporting of pain.” 685

                                  20   Fed. Appx. 596, 598 (9th Cir. 2017). Here, the ALJ’s critique was similarly “boilerplate criticism”

                                  21   and was “insufficient to reject a treating physician’s opinion….” Id.

                                  22         Second, forms with check-boxes may be persuasive opinion evidence when well supported. In

                                  23   Garrison, the Ninth Circuit held that it was an egregious and important error to discount the

                                  24   check-list box that was “based on the [treating source’s] significant experience” with the plaintiff

                                  25   and “supported by numerous records.” 759 F.3d 1013. Similarly in Fleenor v. Berryhill, the Ninth

                                  26   Circuit held it was error for an ALJ to give little weight to a treating source’s check-box

                                  27

                                  28   114
                                             AR 21, 41.

                                       ORDER – No. 18-cv-06957-LB                         20
                                   1   assessment without evaluating “length, nature, and extent of the treatment relationship; frequency

                                   2   of examination; supportability; and consistency with the overall record.” 752 Fed. Appx. 451, 452

                                   3   (9th Cir. 2018). Dr. Sakhai’s treatment notes for the 13 months that he treated the plaintiff

                                   4   provided ample evidence of the plaintiff’s psychological symptoms and how they affected her

                                   5   daily life. For example, he detailed how nightmares prevented her from sleeping, which affected

                                   6   her ability to function during the day, how apathy and anhedonia prevented her from leaving the

                                   7   house, and how her memory and concentration issues worsened over time.115 The ALJ overlooked

                                   8   this evidence and did not consider the length, nature, and extent of their treatment relationship or

                                   9   consistency with the other opinions. This was error.

                                  10         Third, criticizing Dr. Sakhai’s opinions for failing to have objective evaluations is not a

                                  11   legitimate ground supported by substantial evidence. As the court held in Ortiz v. Colvin, “courts

                                  12   have recognized that a psychiatric impairment is not as readily amenable to substantiation by
Northern District of California
 United States District Court




                                  13   objective laboratory testing as is a medical impairment and that consequently, the diagnostic

                                  14   techniques employed in the field of psychiatry may be somewhat less tangible than those in the

                                  15   field of medicine.” No. 2:15-cv-1456 AC, 2016 WL 4992674, *6 (E.D. Cal. Sept. 19, 2016)

                                  16   (quoting Lebus v. Harris, 526 F. Supp. 56, 60 (N.D. Cal. 1981); Averbach v. Astrue, 731 F. Supp.

                                  17   2d 977, 986 (C.D. Cal. 2010). “The report of a psychiatrist should not be rejected simply because

                                  18   of the relative imprecision of the psychiatric methodology or the absence of substantial

                                  19   documentation, unless there are other reasons to question the diagnostic technique.” Id.

                                  20   Furthermore, Dr. Sakhai’s notes contain observations of the plaintiff’s objective symptoms to

                                  21   support his restrictive findings.116

                                  22         The ALJ failed to provide specific and legitimate reasons to accord Dr. Sakhai’s opinions little

                                  23   weight and thus, erred

                                  24

                                  25

                                  26
                                       115
                                  27         AR 676–79, 682–683, 685–686, 689–690, 692, 694, 698–699, 701.
                                       116
                                             AR 675–676, 677–701.
                                  28

                                       ORDER – No. 18-cv-06957-LB                          21
                                   1               Dr. Johnson, Dr. Narayan, Dr. Morgan, and Dr. Caruso-Maxey

                                   2         The plaintiff argues that the ALJ failed to discuss the opinions of Dr. Johnson, who treated the

                                   3   plaintiff at the Schuman-Liles Clinic, or Drs. Narayan, Morgan, or Caruso-Maxey, who treated her

                                   4   at the Portia Belle Hume center, and that this was error.117

                                   5         The Ninth Circuit has held that “[b]ecause a court must give ‘specific and legitimate reasons’

                                   6   for rejecting a treating doctor’s opinions, it follows even more strongly that an ALJ cannot in its

                                   7   decision totally ignore a treating doctor and his or her notes, without even mentioning them.”

                                   8   Marsh v. Colvin, 792 F.3d 1170, 117273. (9th Cir. 2015). While the ALJ did discuss Dr.

                                   9   Johnson’s findings in his decision,118 the ALJ did not address those of the other three providers at

                                  10   issue, and the Commissioner concedes as much.119 This is error.

                                  11               Chika and A’Zah Williams

                                  12         Chika and A’Zah Williams are social workers for the Sage program, where the plaintiff was
Northern District of California
 United States District Court




                                  13   treated between October 2016 and April 2017.120 They are considered “other sources.” Their

                                  14   opinions are contradicted by treating physicians in the record. Thus, the ALJ must provide

                                  15   germane reasons for rejecting their opinions. See Molina, 674 F.3d at 1111.

                                  16         The ALJ rejected their testimony because:

                                  17             Her complaints of uncontrolled PTSD related symptoms to these therapists are
                                                 contradicted by her reports to Dr. Newsom[] regarding her good response to her
                                  18             medications, improved symptoms, decreased nightmares, and controlled mood swings (See
                                                 Exhibit 9F/21; 12F/15). Though she voluntarily checked herself into the hospital in
                                  19
                                                 February 2017, secondary to suicidal ideation and increased depression, on exam, she
                                  20             denied any delusions, hallucination, and was cooperative without any evidence of
                                                 psychomotor agitation or retardation. She was started on Depakote, Risperdal, and Prozac
                                  21             (Exhibit 15F/2). She was diagnosed with schizoaffective disorder, bipolar type. After a
                                                 night's sleep, the claimant’s condition improved and she was discharged in stable
                                  22             condition….121
                                  23

                                  24

                                  25   117
                                             Mot.  ECF No. 22 at 1920.
                                       118
                                  26         AR 24, 44.
                                       119
                                             Cross-Mot. – ECF No. 23 at 7.
                                  27   120
                                             AR 722–727, 73133, 738, 741, 745, 74954, 753–54, 767775.
                                  28   121
                                             AR 25, 45.

                                       ORDER – No. 18-cv-06957-LB                         22
                                   1   Here, the ALJ rejected the social workers’ opinions because they were inconsistent with the

                                   2   opinion of Dr. Newsom, a psychiatrist who is entitled to greater weight. Id. at 1112 (citing

                                   3   Holohan, 246 F.3d at 1202 (the regulations give more weight to the opinions of specialists

                                   4   concerning matters relating to their specialty than they do to opinions of non-specialists)). This a

                                   5   germane reason for rejecting their opinion evidence .

                                   6

                                   7   2. Whether the ALJ Improperly Rejected the Plaintiff’s Testimony

                                   8         The plaintiff argues that the ALJ erred by rejecting her testimony, specifically, by failing

                                   9   identify what parts of her testimony were not credible and by failing to supply clear and

                                  10   convincing reasons supported by substantial evidence.122

                                  11         The ALJ found the following about the plaintiff’s testimony:

                                  12             [T]he claimant’s medically determinable impairment could reasonably be expected to
Northern District of California




                                                 produce the alleged symptoms; however, the claimant's statements concerning the
 United States District Court




                                  13             intensity, persistence and limiting effects of these symptoms are not entirely consistent
                                                 with the objective medical and other evidence.123
                                  14

                                  15         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  16   at 1112. “First, the ALJ must determine whether [the claimant has presented] ‘objective medical

                                  17   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  18   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                  19   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                  20   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                  21   severity of the claimant’s symptoms. Id. (internal quotation marks and citations omitted).

                                  22   “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain, or else

                                  23   disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                  24   423(d)(5)(A).’” Id. at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors

                                  25   that an ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                  26

                                  27   122
                                             Mot.  ECF No. 22 at 20.
                                  28   123
                                             AR 25, 45.

                                       ORDER – No. 18-cv-06957-LB                          23
                                   1   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,

                                   2   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                   3   Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (internal punctuation omitted). “[T]he ALJ must

                                   4   identify what testimony is not credible and what evidence undermines the claimant’s complaints.”

                                   5   Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821, 834

                                   6   (9th Cir. 1995)); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC, 2016 WL 7369300, at *12

                                   7   (N.D. Cal. Dec. 20, 2016).

                                   8         The ALJ discredited the plaintiff’s testimony, in part, based on his assessment of the medical-

                                   9   opinion evidence. Because the court remands for reconsideration of that medical evidence, the

                                  10   court remands on this ground too. The ALJ can reassess the plaintiff’s credibility in context of the

                                  11   entire record.

                                  12
Northern District of California
 United States District Court




                                  13   3. Whether the ALJ Erred by Assessing the Materiality of the Substance Abuse.

                                  14         The plaintiff contends that the ALJ erred because his materiality finding is not supported by

                                  15   substantial evidence.124 The ALJ found that if the plaintiff stopped her substance abuse, then she

                                  16   would have the RFC to perform medium work limited to simple, routine, and repetitive tasks.125

                                  17         “A finding of ‘disabled’ under the five-step inquiry does not automatically qualify a claimant

                                  18   for disability benefits.” Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001). “Under 42

                                  19   U.S.C. § 423(d)(2)(C), a claimant cannot receive disability benefits ‘if alcoholism or drug

                                  20   addiction would... be a contributing factor material to the Commissioner’s determination that the

                                  21   individual is disabled.’” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007) (quoting 42 U.S.C. §

                                  22   423(d)(2)(C)) (alteration in original).

                                  23         The Ninth Circuit has held that when a Social Security disability claim involves substance

                                  24   abuse, the ALJ must first conduct the five-step sequential evaluation without determining the

                                  25   impact of substance abuse on the claimant. Bustamante, 262 F.3d at 954–55. If the ALJ finds that

                                  26

                                  27   124
                                             Mot. – ECF No. 22 at 26.
                                  28   125
                                             AR 22, 42.

                                       ORDER – No. 18-cv-06957-LB                         24
                                   1   the claimant is not disabled, then the ALJ proceeds no further. Id. at 955. If, however, the ALJ

                                   2   finds that the claimant is disabled, then the ALJ conducts the sequential evaluation a second time

                                   3   and considers whether the claimant would still be disabled absent the substance abuse. Id. (citing

                                   4   20 C.F.R. §§ ; C.F.R. § 404.1535, 416.935); Parra, 481 F.3d. at 747 (under the Social Security

                                   5   Act’s regulations, “the ALJ must conduct a drug abuse and alcoholism analysis” to determine

                                   6   “which of the claimant’s disabling limitations would remain if the claimant stopped using drugs or

                                   7   alcohol.”) (citing 20 C.F.R. § 404.1535(b)). The Ninth Circuit has stressed that courts must not

                                   8   “fail to distinguish between substance abuse contributing to the disability and the disability

                                   9   remaining after the claimant stopped using drugs or alcohol.” Kroeger v. Calvin, 2015 WL

                                  10   2398398, at *10 (N.D. Cal. May 19, 2015) (quoting Sousa v. Callahan, 143 F.3d 1240, 1245 (9th

                                  11   Cir. 1998)). “Just because substance abuse contributes to a disability does not mean that when the

                                  12   substance abuse ends, the disability will too.” Id. The claimant has the burden to prove that the
Northern District of California
 United States District Court




                                  13   drug or alcohol abuse is not a contributing factor material to disability. Parra, 481 F.3d at 748.

                                  14         Because the court remands for a reweighing of medical-opinion evidence and the plaintiff’s

                                  15   testimony, and because the materiality of drug and alcohol abuse was based on those assessments,

                                  16   the court remands on this ground too.

                                  17

                                  18   4. Whether the ALJ’s RFC is Supported by Substantial Evidence

                                  19         The plaintiff argues that the ALJ erred because his RFC determination was not supported by

                                  20   substantial evidence.126 The ALJ found that “[i]f the claimant stopped the substance use, the

                                  21   claimant would have the residual functional capacity to perform medium work as defined in 20

                                  22   CFR 416.967(c) except is limited to simple, routine, and repetitive tasks.”127 Because the court

                                  23   remands for a reweighing of medical-opinion evidence and the plaintiff’s testimony, and because

                                  24   the RFC was based on those assessments, the court remands on this ground too.

                                  25

                                  26
                                       126
                                  27         Mot. – ECF No. 22 at 26.
                                       127
                                             AR 27, 47.
                                  28

                                       ORDER – No. 18-cv-06957-LB                        25
                                   1   5. Whether the ALJ’s Step-Five Finding is Supported by Substantial Evidence

                                   2         The plaintiff argues that the ALJ erred when he used the Medical Vocational Guidelines to

                                   3   find the plaintiff not disabled.128

                                   4         At step five, the ALJ said that he “must consider the claimant's residual functional capacity,

                                   5   age, education, and work experience in conjunction with the Medical-Vocational Guidelines

                                   6   (“MVD”)” to determine whether an adjustment to other work can be made.129 Using the MVD’s

                                   7   framework, the ALJ found that:

                                   8             If the claimant stopped the substance use, the claimant would not have the residual
                                                 functional capacity to perform the full range of medium work. However, the additional
                                   9             limitations that would remain have little or no effect on the occupational base of unskilled
                                                 medium work. Considering this residual functional capacity, and the claimant's age,
                                  10
                                                 education and work experience, a finding of “not disabled” is therefore appropriate under
                                  11             the framework.130

                                  12         Because the court remands for a reweighing of medical-opinion evidence and the plaintiff’s
Northern District of California
 United States District Court




                                  13   testimony, and because step-five was based on those assessments, the court remands on this

                                  14   ground.

                                  15                                              CONCLUSION

                                  16         The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s cross-

                                  17   motion for summary judgment, and remands for further proceedings consistent with this order.

                                  18

                                  19         IT IS SO ORDERED.

                                  20         Dated: March 24, 2020                        ______________________________________
                                                                                          LAUREL BEELER
                                  21                                                      United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                       128
                                             Mot. – ECF No. 22 at 27.
                                  27   129
                                             AR 27, 47.
                                  28   130
                                             AR 28, 48.

                                       ORDER – No. 18-cv-06957-LB                         26
